Per Curiam,
Plaintiff’s three exceptions to the report of the learned master, recommending dismissal of the bill, having been overruled by the court below, the report was approved and decree entered dismissing the bill at plaintiff’s costs. This action of the court is assigned as error.
For reasons, given by the master in his report, we are of ■opinion that no error was committed in refusing to sustain either of said exceptions or in dismissing the bill. There appears to be nothing in either of the specifications that requires ■discussion.
Decree affirmed and appeal dismissed at plaintiff’s costs.